Citation Nr: 1202547	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the RO.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an April 2009 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a rating in excess of 30 percent for service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.204(b), (c) (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

The record reflects that the Veteran perfected a timely appeal of the March 2008 rating decision that, inter alia, granted service connection for PTSD and assigned an initial 10 percent rating.  Subsequently, a January 2009 statement of the case (SOC) assigned a 30 percent disability rating for the Veteran's service-connected PTSD.  Thereafter, in an April 2009 written statement, the Veteran expressed his desire to withdraw this claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to a rating in excess of 30 percent for service-connected PTSD.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.


ORDER

The appeal, concerning entitlement to a disability rating in excess of 30 percent for PTSD, is dismissed.  


REMAND

The Board has determined that further development of the Veteran's service connection claim is warranted.  Specifically, an addendum opinion should be obtained which provides the basis and rationale for the examiner's January 2009 opinion and speaks to the Veteran's contention that his allergic rhinitis was aggravated by his military service and the June 2008 private medical opinion of record.  

The Veteran was afforded a VA examination in January 2009, in connection with his claim for entitlement to service connection for allergic rhinitis.  The examiner opined that the Veteran's allergic rhinitis was less likely as not permanently aggravated during service.  The examiner indicated that no documentation was found to show that the allergic rhinitis was increased in disability during service.  It appears that even prior to entering the service that the Veteran had allergies with profound symptoms that limited the work he could do in the military.  Even if there was an increase in disability, it would be more likely than not the natural progression of the disease.  

The Veteran's representative has alleged that the January 2009 medical opinion is cursory and inadequate in that it does not discuss any of the relevant medical evidence or assertions of the Veteran.  The Board agrees that the January 2009 medical opinion is inadequate for determining whether the Veteran's allergic rhinitis was aggravated by his military service.  A medical opinion without rationale does not provide an adequate basis for deciding a service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has alleged that his allergic rhinitis was not treated properly and he was not given allergy shots regularly and as a result his allergic rhinitis underwent an increase in severity while he was serving on active duty.  The claims file also contains a June 2008 opinion from the Veteran's private physician which indicated that the Veteran's symptoms got much worse when he was in Vietnam.  Thus, upon remand, in addition to providing the rationale and basis for the January 2009 opinion, the examiner should comment on the June 2008 medical opinion and the assertions of the Veteran.  




Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the physician who conducted the January 2009 VA examination (or to a different physician if the January 2009 VA physician is unavailable), and request that she prepare an addendum to the January 2009 VA examination report, which provides the basis and rationale for her opinion: (1) that the Veteran's allergic rhinitis was less likely as not permanently aggravated by his military service; and (2) that even if there was an increase in disability, it would be more likely than not the natural progression of the disease.  In so doing, the physician is asked to specify whether the Veteran sustained temporary or intermittent symptoms of allergic rhinitis during service; or, whether there was a permanent worsening of the underlying pathology of his allergic rhinitis beyond the natural progress of that condition.

In making these assessments, the physician should also comment on:

(1) the Veteran's contention that he did not receive regular allergy shots while on active duty; and, whether this lack of regular treatment caused a worsening of the underlying pathology of the Veteran's allergic rhinitis, beyond its natural progress, as opposed to temporary or intermittent flare ups of his allergic rhinitis symptoms.
   
(2) the June 2008 private opinion which indicates that the Veteran's symptoms got much worse while he was in Vietnam; and, whether such symptoms, as mentioned in private opinion, represent a permanent worsening of the underlying pathology of the Veteran's allergic rhinitis, beyond its natural progress, as opposed to temporary or intermittent flare ups of his allergic rhinitis symptoms.

A complete rationale should be given for all opinions and conclusions. 

2.  Following completion of the above, and any additional notice or development deemed warranted, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


